Case 1:19-cv-00134-JMS-WRP Document 23 Filed 07/13/20 Page 1 of 2          PageID #: 155




                    IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

  THE BANK OF NEW YORK                   )      CIV. NO. 19-00134 JMS-WRP
  MELLON FKA THE BANK OF                 )
  NEW YORK, AS TRUSTEE                   )      ORDER ADOPTING
  (CWALT 2005-17),                       )      MAGISTRATE JUDGE’S
                                         )      FINDINGS AND
               Plaintiff(s),             )      RECOMMENDATION TO GRANT
                                         )      PLAINTIFF’S MOTION FOR
        vs.                              )      REMAND
                                         )
  MARCELINO M. AQUINO, et al. ,          )
                                         )
             Defendant(s).               )
  _____________________________          )

               ORDER ADOPTING MAGISTRATE JUDGE’S
        FINDINGS AND RECOMMENDATION TO GRANT PLAINTIFF’S
                        MOTION FOR REMAND

        Findings and Recommendation having been filed and served on all parties

  on June 24, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the “Findings and

  ///

  ///

  ///

  ///

  ///

  ///
Case 1:19-cv-00134-JMS-WRP Document 23 Filed 07/13/20 Page 2 of 2                   PageID #: 156




  Recommendation To Grant Plaintiff’s Motion For Remand” are adopted as the

  opinion and order of this Court.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, July 13, 2020.




                                         /s/ J. Michael Seabright
                                        J. Michael Seabright
                                        Chief United States District Judge




  Bank of N.Y. Mellon vs. Aquino, et al.; Civ. No. 19-00134 JMS-WRP; Findings and
  Recommendation to Grant Plaintiff’s Motion for Remand




                                                2
